Exhibit 10.4.13

March 28, 2007

SMTC Manufacturing Corporation of Canada

Societe de Fabrication SMTC du Canada

635 Hood Road

Markham, Ontario

L3R 4N6

Attention: Jane Todd

Dear Sirs/Mesdames:

 

  Re: Wachovia Capital Finance Corporation (Canada) and SMTC Manufacturing
Corporation of Canada/Societe de Fabrication SMTC du Canada

Reference is made to a Loan Agreement dated as of June 1, 2004 as amended
March 10, 2005, August 17, 2005, June 12, 2006, August 1, 2006 and September 20,
2006 (the “Loan Agreement”) between SMTC Manufacturing Corporation of
Canada/Societe de Fabrication SMTC du Canada, as borrower (“Borrower”), and
Congress Financial Corporation (Canada), now known as Wachovia Capital Finance
Corporation (Canada), as lender (“Lender”). All capitalized terms used in this
notice of extension but not defined herein have the meanings given to such terms
in the Loan Agreement.

Borrower is hereby given notice that Lender has agreed to extend the Renewal
Date of the Loan Agreement to April 15, 2008. All other terms and conditions of
the Loan Agreement remain in full force and effect, unamended. Borrowers agree
to pay to Lender an early termination fee equal to 0.50% of the Canadian Maximum
Credit if the Loan Agreement is terminated prior to October 15, 2007.

 

Yours very truly,

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA)

By:  

/s/ Darrell Kay

Name:   Darrell Kay Title:   Vice President



--------------------------------------------------------------------------------

The undersigned Borrower hereby acknowledges receipt of the foregoing notice of
extension of the Loan Agreement and agree to same.

Dated this 28th day of March, 2007.

 

SMTC MANUFACTURING

CORPORATION OF CANADA/SOCIETE

DE FABRICATION SMTC DU CANADA

By:

 

/s/ Jane Todd

Name:

  Jane Todd

Title:

  SVP Finance & CFO

By:

 

/s/ Jane Todd

Name:

  Jane Todd

Title:

  SVP Finance & CFO

[Intentionally Left Blank]

 

- 2 -



--------------------------------------------------------------------------------

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of each of the Borrower’s Obligations under the Loan
Agreement, as renewed/extended as herein provided; and

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Loan Agreement and this notice of extension and understands the terms thereof.

Dated this 28th day of March, 2007.

 

SMTC NOVA SCOTIA COMPANY     940862 ONTARIO INC.

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO

SMTC MANUFACTURING

CORPORATION OF WISCONSIN

    SMTC MEX HOLDINGS, INC.

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO SMTC CORPORATION    

SMTC MANUFACTURING

CORPORATION OF NORTH CAROLINA

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO HTM HOLDINGS, INC.    

RADIO COMPONENTES DE MEXICO,

S.A. DE C.V.

By:

 

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:

  Jane Todd     Name:   Jane Todd

Title:

  SVP Finance & CFO     Title:   SVP Finance & CFO SMTC DE CHIHUAHUA, S.A. DE
C.V.       By:  

/s/ Jane Todd

     

Name:

  Jane Todd       Title:   SVP Finance & CFO      

 

- 3 -